Citation Nr: 1515328	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975 and from November 1979 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The issues of service connection for diabetes mellitus, peripheral neuropathy, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service connection for diabetes mellitus in a June 2009 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Additional evidence submitted since the issuance of the June 2009 rating decision on the issue of service connection for diabetes mellitus is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  In a June 2009 rating decision, the RO denied the claim of service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Additional evidence submitted since the issuance of the June 2009 rating decision on the issue of service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the decision below, the Board is reopening the claims for service connection for diabetes mellitus and peripheral neuropathy and remanding the claims for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

Legal Criteria for New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the RO determined in a January 2012 Statement of the Case that new and material evidence had been submitted to reopen the Veteran's diabetes mellitus and peripheral neuropathy claims, the Board must determine on its own whether new and material evidence has been received to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Diabetes Mellitus

In the June 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus because the RO determined that the evidence failed to show that the Veteran served in the Republic of Vietnam or was exposed to herbicides during his military service to warrant presumptive service connection.  The RO further determined that the evidence failed to show complaints or treatment of the disorder in service or evidence of a diabetes diagnosis within a year of the Veteran's discharge from the military.  The Veteran was informed of the decision and his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.

Relevant evidence associated with the record since the June 2009 rating decision includes the Veteran's written statements and testimony asserting that he was exposed to herbicides during his service as a fire fighter at U-tapao Royal Thai Air Force Base beginning in September 1973.  The Veteran also claims that he set foot in Vietnam in that his flight en route to Thailand landed in Da Nang, Vietnam in order to drop off five or six passengers.  Also of record is a Memorandum for Record from VA's Compensation and Pension Service regarding herbicide use in Thailand during the Vietnam era, and articles submitted by the Veteran regarding the use of Agent Orange in Thailand.  This evidence is not cumulative or redundant of the evidence previously of record.   Moreover, it relates to an unestablished fact necessary to substantiate the claim, namely whether the Veteran may have been exposed to herbicides during service.  Therefore, it is new and material, and reopening of the claim for service connection for diabetes mellitus is in order.

Peripheral Neuropathy

In the June 2009 rating decision, the RO denied the claim of service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity because the evidence did not show that the disorder had been diagnosed or that it was incurred in or aggravated by the Veteran's military service.  As for the Veteran's assertion that his peripheral neuropathy is related to his diabetes mellitus, the RO denied service connection on a secondary basis because there was no evidence showing that his diabetes was related to service.  Although the Veteran was notified of the June 2009 rating decision, he did not appeal the denial of his claim or submit any pertinent evidence within the appeal period.

Since the final rating decision in June 2009, VA has received additional evidence, including VA treatment records showing a diagnosis of small fiber peripheral in October 2011.  This evidence constitutes new evidence as it was not previously considered by VA.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Shade, 24 Vet. App. at 117-18.  Accordingly, the Board finds that the additional evidence is new and material, warranting reopening of the claim of service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity is in order.



ORDER

New and material evidence has been received with regard to the claim for service connection for diabetes mellitus, and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claim for service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity, and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

In addition to the now-reopened claim, the Veteran seeks service connection for hypertension as due to in-service exposure to herbicides.  As noted above, he claims to have been exposed to herbicides and other hazardous chemicals while serving as a firefighter at U-tapao Royal Thai Air Force Base and when he landed in Da Nang, Vietnam during a flight en route to Thailand.  He essentially claims that he has been "sick" due to these disorders since service.  

A presumption of herbicide exposure exists for veterans who served on specific Royal Thai Air Force Bases (RTAFB) in Thailand during the Vietnam War if their job duties included specific tasks.  In this case, service personnel records verify that in 1973 and 1974 the Veteran served at U-tapao Air Force Base, which is a recognized RTAFB for herbicide exposure.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  However, not all of these procedures have been properly followed in this case.  Thus, a remand is necessary in order to verify, pursuant to the VA Adjudication Procedure Manual, whether the Veteran was exposed to herbicides while in Thailand.  Furthermore, the Board notes that the AOJ should make a formal finding as to whether the Veteran was exposed to herbicides and hazardous chemicals in Vietnam or Thailand.

In addition, it does not appear that a complete copy of the Veteran's service personnel records have been associated with the claims file.  Thus, the AOJ must undertake appropriate action to obtain the Veteran's complete service personnel records, to include evidence regarding his military occupational specialty(ies) and dates of service in Thailand.

Finally, as the Veteran's claims that his peripheral neuropathy disorder is related to his diabetes mellitus, consideration of the neuropathy claim must be deferred pending resolution of the claim for service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  The AOJ should also contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided with notice of that fact.  In this regard, the AOJ should verify the dates of the Veteran's service in Thailand and his military occupational specialty(ies).

3.  The AOJ also should take all action required by the M21-1MR with regard to claims regarding exposure to herbicides in Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In particular, the Joint Services Records Research Center should attempt to verify the nature of the Veteran's duties during his service at U-tapao Royal Thai Air Base as a fire protection specialist and/or driver/operator and whether such duties would have placed him near the perimeter of any base.

All communications must be properly documented in the record.

If the evidence demonstrates that the Veteran was exposed to herbicides in service, either directly or presumptively, the AOJ should consider whether examinations/opinions as to whether any of his claimed disabilities, to include hypertension, are related to this exposure are needed to adjudicate the claims.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


